DETAILED ACTION

Double Patenting
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 6 of copending Application No. 17/260,686. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 1-12,
Instant Application
17/260,686
1. (Previously Presented) A semiconductor device comprising: a first selection circuit comprising a first transistor; a first signal retention circuit comprising a second transistor; a second signal retention circuit; and a second selection circuit comprising a third transistor, wherein an analog signal is input to the semiconductor device, wherein the first selection circuit is configured to select one of the first signal retention circuit and the second signal retention circuit, wherein the first signal retention circuit is configured to sample the analog signal at different times and to retain a first analog potential depended on the analog signal, wherein the second signal retention circuit is configured to sample the analog signal at different times and to retain a second analog potential depended on the analog signal, wherein the second selection circuit is configured to output one of the first analog potential and the second analog potential, wherein the one of the first analog potential and the second analog potential which is output is a signal delayed from the analog signal, wherein one of source and drain of the first transistor is electrically connected to a gate of the second transistor, and wherein one of source and drain of the second transistor is electrically connected to one of source and drain of the third transistor.  
1. (Currently Amended) A semiconductor device comprising: a first microphone and a second microphone; a first selection circuit configured to select one of the first microphone and the second microphone and comprising a first transistor; a first signal retention circuit configured to obtain a plurality of first sound signals from the first microphone at different timings and to retain a plurality of first voltages depending on the plurality of first sound signals and comprising a second transistor; a second signal retention circuit configured to obtain a plurality of second sound signals from the second microphone at different timings and to retain a plurality of second voltages depending on the plurality of second sound signals; a second selection circuit configured to select one of the plurality of first voltages and one of the plurality of second voltages and comprising a third transistor; and a signal processing circuit to which the one of the plurality of first voltages and the one of the plurality of second voltages are input, wherein the second selection circuit is configured to generate a signal delayed from one of the plurality of first sound signals and the plurality of second sound signals, wherein the one of the first microphone and the second microphone is electrically connected to one of a source and a drain of the first transistor, wherein the other of the source and the drain of the first transistor is electrically connected to a gate of the second transistor, and  wherein one of a source and a drain of the second transistor is electrically connected to one of a source and a drain of the third transistor.  

2. (Previously Presented) The semiconductor device according to claim 1, wherein the second transistor comprises a metal oxide in a channel formation region.  
6. (Previously Presented) The semiconductor device according to claim 5, wherein the differential circuit comprises a fourth transistor, and wherein the fourth transistor comprises a semiconductor layer comprising an oxide semiconductor in a channel formation region.  
3. (Currently Amended) A semiconductor device comprising: a first microphone outputting a first sound source signal; a second microphone outputting a second sound source signal; a first delay circuit being input the first sound source signal from the first microphone, and the first delay circuit configured to generate a first signal delayed from the first sound source signal, a second delay circuit being input the second sound source signal from the second microphone, and the second delay circuit configured to generate a second signal delayed from the second sound source signal; and a signal processing circuit configured to add the first signal and the second signal, wherein the first delay circuit and the second delay circuit each comprises: a first selection circuit comprising a first transistor; a first signal retention circuit comprising a second transistor; a second signal retention circuit; and a second selection circuit comprising a third transistor, wherein one of source and drain of the first transistor is electrically connected to a gate of the second transistor, and wherein one of source and drain of the second transistor is electrically connected to one of source and drain of the third transistor.  
1. (Currently Amended) A semiconductor device comprising: a first microphone and a second microphone; a first selection circuit configured to select one of the first microphone and the second microphone and comprising a first transistor; a first signal retention circuit configured to obtain a plurality of first sound signals from the first microphone at different timings and to retain a plurality of first voltages depending on the plurality of first sound signals and comprising a second transistor; a second signal retention circuit configured to obtain a plurality of second sound signals from the second microphone at different timings and to retain a plurality of second voltages depending on the plurality of second sound signals; a second selection circuit configured to select one of the plurality of first voltages and one of the plurality of second voltages and comprising a third transistor; and a signal processing circuit to which the one of the plurality of first voltages and the one of the plurality of second voltages are input, wherein the second selection circuit is configured to generate a signal delayed from one of the plurality of first sound signals and the plurality of second sound signals, wherein the one of the first microphone and the second microphone is electrically connected to one of a source and a drain of the first transistor, wherein the other of the source and the drain of the first transistor is electrically connected to a gate of the second transistor, and  wherein one of a source and a drain of the second transistor is electrically connected to one of a source and a drain of the third transistor.  
4. (Previously Presented) The semiconductor device according to claim 3, wherein each of the second transistors included in the first delay circuit and the second delay circuit comprises a metal oxide in a channel formation region.  
6. (Previously Presented) The semiconductor device according to claim 5, wherein the differential circuit comprises a fourth transistor, and wherein the fourth transistor comprises a semiconductor layer comprising an oxide semiconductor in a channel formation region.  
5. (Currently Amended) A semiconductor device comprising: a first microphone outputting a first sound source signal; a second microphone outputting a second sound source signal; a third microphone outputting a third sound source signal; a first delay circuit being input the first sound source signal from the first microphone, and the first delay circuit configured to generate a first signal delayed from the first sound source signal, a second delay circuit being input the second sound source signal from the second microphone, and the second delay circuit configured to generate a second signal delayed from the second sound source signal; and a signal processing circuit configured to add the first signal, the second signal, and the third sound source signal, wherein the first delay circuit and the second delay circuit each comprises: a first selection circuit comprising a first transistor; a first signal retention circuit comprising a second transistor; a second signal retention circuit; and a second selection circuit comprising a third transistor, wherein one of source and drain of the first transistor is electrically connected to a gate of the second transistor, and wherein one of source and drain of the second transistor is electrically connected to one of source and drain of the third transistor.  
1. (Currently Amended) A semiconductor device comprising: a first microphone and a second microphone; a first selection circuit configured to select one of the first microphone and the second microphone and comprising a first transistor; a first signal retention circuit configured to obtain a plurality of first sound signals from the first microphone at different timings and to retain a plurality of first voltages depending on the plurality of first sound signals and comprising a second transistor; a second signal retention circuit configured to obtain a plurality of second sound signals from the second microphone at different timings and to retain a plurality of second voltages depending on the plurality of second sound signals; a second selection circuit configured to select one of the plurality of first voltages and one of the plurality of second voltages and comprising a third transistor; and a signal processing circuit to which the one of the plurality of first voltages and the one of the plurality of second voltages are input, wherein the second selection circuit is configured to generate a signal delayed from one of the plurality of first sound signals and the plurality of second sound signals, wherein the one of the first microphone and the second microphone is electrically connected to one of a source and a drain of the first transistor, wherein the other of the source and the drain of the first transistor is electrically connected to a gate of the second transistor, and  wherein one of a source and a drain of the second transistor is electrically connected to one of a source and a drain of the third transistor.  
6. (Previously Presented) The semiconductor device according to claim 5, wherein each of the second transistors included in the first delay circuit and the second delay circuit comprises a metal oxide in a channel formation region.  
6. (Previously Presented) The semiconductor device according to claim 5, wherein the differential circuit comprises a fourth transistor, and wherein the fourth transistor comprises a semiconductor layer comprising an oxide semiconductor in a channel formation region.  
7. (Currently Amended) The semiconductor device according to claim 2, wherein the metal oxide is an oxide semiconductor containing at least one of indium, and zinc.  
6. (Previously Presented) The semiconductor device according to claim 5, wherein the differential circuit comprises a fourth transistor, and wherein the fourth transistor comprises a semiconductor layer comprising an oxide semiconductor in a channel formation region.  (indium and zinc are well-known oxide)
8. (Currently Amended) The semiconductor device according to claim 4, wherein the metal oxide is an oxide semiconductor containing at least one of indium, and zinc.  
6. (Previously Presented) The semiconductor device according to claim 5, wherein the differential circuit comprises a fourth transistor, and wherein the fourth transistor comprises a semiconductor layer comprising an oxide semiconductor in a channel formation region.  (indium and zinc are well-known oxide)
9. (Currently Amended) The semiconductor device according to claim 6, wherein the metal oxide is an oxide semiconductor containing at least one of indium, and zinc.  
6. (Previously Presented) The semiconductor device according to claim 5, wherein the differential circuit comprises a fourth transistor, and wherein the fourth transistor comprises a semiconductor layer comprising an oxide semiconductor in a channel formation region.  (indium and zinc are well-known oxide)
10. (Previously Presented) The semiconductor device according to claim 1, wherein the first selection circuit comprises a fourth transistor, wherein the second signal retention circuit comprises a fifth transistor, wherein the second selection circuit comprises a sixth transistor, wherein one of source and drain of the fourth transistor is electrically connected to a gate of the fifth transistor, wherein one of source and drain of the fifth transistor is electrically connected to one of source and drain of the sixth transistor, and wherein the other of the source and the drain of the sixth transistor is electrically connected to the other of the source and the drain of the third transistor.  
1. (Currently Amended) A semiconductor device comprising: … wherein the one of the first microphone and the second microphone is electrically connected to one of a source and a drain of the first transistor, wherein the other of the source and the drain of the first transistor is electrically connected to a gate of the second transistor, and  wherein one of a source and a drain of the second transistor is electrically connected to one of a source and a drain of the third transistor.  
6. (Previously Presented) The semiconductor device according to claim 5, wherein the differential circuit comprises a fourth transistor, and wherein the fourth transistor comprises a semiconductor layer comprising an oxide semiconductor in a channel formation region.
11. (Currently Amended) The semiconductor device according to claim 3, wherein the first delay circuit and the second delay circuit each comprises: the first selection circuit comprising a fourth transistor; the second signal retention circuit comprising a fifth transistor; and the second selection circuit comprising a sixth transistor, wherein one of source and drain of the fourth transistor is electrically connected to a gate of the fifth transistor, wherein one of source and drain of the fifth transistor is electrically connected to one of source and drain of the sixth transistor, and wherein the other of the source and the drain of the sixth transistor is electrically connected to the other of the source and the drain of the third transistor.  
1. (Currently Amended) A semiconductor device comprising: … wherein the one of the first microphone and the second microphone is electrically connected to one of a source and a drain of the first transistor, wherein the other of the source and the drain of the first transistor is electrically connected to a gate of the second transistor, and  wherein one of a source and a drain of the second transistor is electrically connected to one of a source and a drain of the third transistor.  
6. (Previously Presented) The semiconductor device according to claim 5, wherein the differential circuit comprises a fourth transistor, and wherein the fourth transistor comprises a semiconductor layer comprising an oxide semiconductor in a channel formation region.
12. (Currently Amended) The semiconductor device according to claim 5, wherein the first delay circuit and the second delay circuit each comprises: the first selection circuit comprising a fourth transistor; the second signal retention circuit comprising a fifth transistor; and the second selection circuit comprising a sixth transistor, wherein one of source and drain of the fourth transistor is electrically connected to a gate of the fifth transistor, wherein one of source and drain of the fifth transistor is electrically connected to one of source and drain of the sixth transistor, and wherein the other of the source and the drain of the sixth transistor is electrically connected to the other of the source and the drain of the third transistor.  
1. (Currently Amended) A semiconductor device comprising: … wherein the one of the first microphone and the second microphone is electrically connected to one of a source and a drain of the first transistor, wherein the other of the source and the drain of the first transistor is electrically connected to a gate of the second transistor, and  wherein one of a source and a drain of the second transistor is electrically connected to one of a source and a drain of the third transistor.  
6. (Previously Presented) The semiconductor device according to claim 5, wherein the differential circuit comprises a fourth transistor, and wherein the fourth transistor comprises a semiconductor layer comprising an oxide semiconductor in a channel formation region.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654